In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-13-00205-CV
                             ________________________

                            TERESA JO BOYD, APPELLANT

                                            V.

                           DANIEL ALAN BOYD, APPELLEE



                           On Appeal from the 84th District Court
                                 Hansford County, Texas
              Trial Court No. CV04985; Honorable William D. Smith, Presiding


                                  September 26, 2013

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.

      Pending before this Court is a motion to dismiss filed by Appellant, Teresa Jo

Boyd, in which she represents she no longer desires to pursue this appeal. Without

passing on the merits of the case, the motion is granted and the appeal is dismissed.

TEX. R. APP. P. 42.1(a)(1). Having dismissed the appeal at Appellant’s request, no

motion for rehearing will be entertained and our mandate will issue forthwith.


                                                 Patrick A. Pirtle
                                                      Justice